DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
II.	Claims 16-21, 23-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "Slice selection support for non-3GPP: NSSAI transport", 3GPP DRAFT; S2-170120 SLICE SELECTION NSSAI FOR N3GPP, hereinafter Huawei and Velev et al. (US 2020/0120589 A1).
Regarding claim 16 Huawei teaches a method, comprising: transmitting information about network slicing capabilities of a first access network to a Non-3GPP Interworking Function (N3IWF) (see Section 1.2 How does N3IWF provide NSSAI to UE, the AMF provides to the N3IWF the accepted NSSAI which needs to be forward to the UE reads on transmitting information about network slicing capabilities of a first access network to a Non-3GPP Interworking Function (N3IWF)); establishing a link between a wireless transmit/receive unit (WTRU) operating on a second access network and the N3IWF (see Section 1.1 How does UE provide NSSAI to N3IWF, the untrusted WLAN is characterized by establishing a connection from UE establishing a connection from UE to N3IWF via IPsec tunnel reads on establishing a link between a wireless transmit/receive unit (WTRU) operating on a second access network and the N3IWF); and sending information from the N3IWF to the WTRU about network slicing capabilities of the first access network (see Section 1.2 How does N3IWF provide NSSAI to UE, Proposal #2, the N3IWK provides the Accepted NSSAI to UE reads on sending information from the N3IWF to the WTRU about network slicing capabilities of the first access network).
Huawei does not specifically teach wherein the WTRU determines whether to register with the first access network based upon the network slicing capabilities of the first access network.
the UE exchanges signaling in order to receive new network parameters (e.g. new S-NSSAI) and reregister with the network using the new S-NSSAI and this reads on wherein the WTRU determines whether to register with the first access network based upon the network slicing capabilities of the first access network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Huawei adapt to include wherein the WTRU determines whether to register with the first access network based upon the network slicing capabilities of the first access network because it would further improve registration process with an access network based on the network parameters of that access network as described in Velev (see paragraphs [0028] & [0046]).
Regarding claim 17 Huawei teaches wherein the first access network is a 3rd Generation Partnership Project (3GPP) Radio Access Network (RAN) (see Section 1.2 How does N3IWF provide NSSAI to UE, the AMF provides to the N3IWF the Accepted NSSAI indicates the first access network is a 3rd Generation Partnership Project (3GPP) Radio Access Network (RAN)).
Regarding claim 18 Huawei teaches wherein the first access network is a non3GPP Access Network (AN) (see Section 1.1 How does UE provide NSSAI to N3IWF, untrusted WLAN reads on first access network is a non3GPP Access Network (AN)).
Claims 19-20 contains limitations similar to ones recited above in claims 17-18 and are rejected for the same reasons given above. 
Regarding claim 21 Huawei teaches a wireless transmit/receive unit (WTRU) configured to access a non-Third Generation Partnership Project (3GPP) Access Node (AN) (see Section 1.1 How does UE provide NSSAI to N3IWF, the untrusted WLAN is characterized by establishing the connection from UE to N3GW and this reads on a wireless transmit/receive unit (WTRU) configured to access a non 3GPP Generation Partnership Project (3GPP) Access Node (AN)); establish a link with a Non-3GPP Interworking Function (N3IWF) via the non-3GPP AN (see Introduction and Section 1.2 How does N3IWF provide NSSAI to UE, the AMF provides to the N3IWF the accepted NSSAI which needs to be forward to the UE reads on establish a link with a Non-3GPP Interworking Function (N3IWF) via the non-3GPP AN); establishing a link between a wireless transmit/receive unit (WTRU) operating on a non-3GPP Access Network (AN) and the N3IWF (see Introduction and Section 1.1 How does UE provide NSSAI to N3IWF, the untrusted WLAN is characterized by establishing a connection from UE to N3IWF via IPsec tunnel reads on establishing a link between a wireless transmit/receive unit (WTRU) operating on a non-3GPP Access Network (AN) and the N3IWF); request information from the N3IWF about network slicing capabilities of a 3GPP Radio Access Network (RAN) (see Introduction and Section 1.2 How does N3IWF provide NSSAI to UE, Proposal #2, the N3IWF provides the Accepted NSSAI to UE in an IPsec exchange in 3GPP specific container and this indicates an WTRU request for information from the N3IWF about network slicing capabilities of a 3GPP Radio Access Network (RAN)); and receive information from the N3IWF about network slicing capabilities of the 3GPP RAN (see Introduction and Section 1.2 How does N3IWF provide NSSAI to UE, Proposal #2, the N3IWF provides the Accepted NSSAI to UE in an IPsec exchange in 3GPP specific container and this reads on receive information from the N3IWF about network slicing capabilities of the 3GPP RAN).
Huawei does not specifically teach the WTRU comprising a memory; and a processor to execute instructions from the memory, wherein the WTRU determines whether to register with the 3GPP RAN based upon the network slicing capabilities of the 3GPP RAN.
Velev teaches the WTRU comprising a memory; and a processor to execute instructions from the memory (see paragraph [0048] and Fig. 3), wherein the WTRU determines whether to register with the first access network based upon the network slicing capabilities of the first access network (see paragraph [0046] and Fig. 2, the UE exchanges signaling in order to receive new network parameters (e.g. new S-NSSAI) and reregister with the network using the new S-NSSAI and this reads on wherein the WTRU determines whether to register with the 3GPP RAN based upon the network slicing capabilities of the 3GPP RAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the WTRU in Huawei adapt to include a memory; and a processor to execute instructions from the memory, wherein the WTRU determines whether to register with the first access network based upon the network slicing capabilities of the first access network because the memory and processing function of WTRU(s) are well-known and it would further improve registration process with an access network based on the network parameters of that access network as described in Velev (see paragraphs [0028] & [0046]).
Regarding claim 23 Huawei teaches wherein the WTRU receives information about network slicing capabilities of the 3GPP RAN that has been advertised through the non-3GPP AN (see Section 1.1, The untrusted WLAN is characterized by establishing the connection from UE to N3IWF and Section 1.2, Proposal #2, the N3IWF provides the accepted NSSAI to UE via IPsec exchange.  This reads on wherein the WTRU receives information about network slicing capabilities of the 3GPP RAN that has been advertised through the non-3GPP AN).
Regarding claim 24 Huawei teaches wherein the WTRU receives information about network slicing capabilities of the 3GPP RAN via an IPsec tunnel (see Section 1.2, Proposal #2, the N3IWF provides the NSSAI to UE in an IPsec exchange and this reads on wherein the WTRU receives information about network slicing capabilities of the 3GPP RAN via an IPsec tunnel).
Regarding claim 25 Huawei teaches wherein the WTRU receives Extensible Authentication Protocol (EAP) encapsulated information about network slicing capabilities of the 3GPP RAN (see Section 1.2, Proposal #2, the N3IWF provides the accepted NSSAI to UE in an IPsec exchange reads on wherein the WTRU receives Extensible Authentication Protocol (EAP) encapsulated information about network slicing capabilities of the 3GPP RAN).
Regarding claim 26 Velev teaches wherein the information about network slicing capabilities includes Single Network Slice Selection Assistance information (S-NSSAI) about one or more available slices in the 3GPP RAN network (see paragraphs [0042] & [0046], NSSAI may consist of single or multiple S-NSSAIs and reads on wherein the information about network slicing capabilities includes Single Network Slice Selection Assistance information (S-NSSAI) about one or more available slices in the 3GPP RAN network).
Regarding claim 27 Velev teaches wherein the available S-NSSAI information is based on a Registration Area (see paragraphs [0044] & [0088] and Fig. 5A, the UE moving to a new registration area and requesting NSSAI indicates that the available S-NSSAI information is based on a Registration Area).
Regarding claim 28 Velev teaches wherein one or more of the WTRU’s location, battery level, mobility, connectivity to the non-3GPP AN, or request triggers receipt of the available S-NSSAI information Area (see paragraph [0088] and Fig. 5A, the UE moving to a new registration area triggers receipt of the available S-NSSAI information Area).
Regarding claim 29 Huawei teaches a method, comprising: transmitting information about network slicing capabilities of a 3rd Generation Partnership Project (3GPP) Radio Access Network (RAN) to a Non-3GPP Interworking Function (N3IWF) (see Introduction and Section 1.2 How does N3IWF provide NSSAI to UE, the AMF provides to the N3IWF the accepted NSSAI which needs to be forward to the UE reads on transmitting information about network slicing capabilities of a 3rd Generation Partnership Project (3GPP) Radio Access Network (RAN)to a Non-3GPP Interworking Function (N3IWF)); establishing a link between a wireless transmit/receive unit (WTRU) operating on a non-3GPP Access Network (AN) and the N3IWF (see Introduction and Section 1.1 How does UE provide NSSAI to N3IWF, the untrusted WLAN is characterized by establishing a connection from UE to N3IWF via IPsec tunnel reads on establishing a link between a wireless transmit/receive unit (WTRU) operating on a non-3GPP Access Network (AN) and the N3IWF); and sending information from the N3IWF to the WTRU about network slicing capabilities of the 3GPP RAN (see Introduction and Section 1.2 How does N3IWF provide NSSAI to UE, Proposal #2, the N3IWK provides the Accepted NSSAI to UE reads on sending information from the N3IWF to the WTRU about network slicing capabilities of the 3GPP RAN).
Huawei does not specifically teach wherein the WTRU determines whether to register with the 3GPP RAN based upon the network slicing capabilities of the 3GPP RAN.
Velev teaches wherein the WTRU determines whether to register with the first access network based upon the network slicing capabilities of the first access network (see paragraph [0046] and Fig. 2, the UE exchanges signaling in order to receive new network parameters (e.g. new S-NSSAI) and reregister with the network using the new S-NSSAI and this reads on wherein the WTRU determines whether to register with the 3GPP RAN based upon the network slicing capabilities of the 3GPP RAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Huawei adapt to include wherein the WTRU determines whether to register with the first access network based upon the network slicing capabilities of the first access network because it would further improve registration process with an access network based on the network parameters of that access network as described in Velev (see paragraphs [0028] & [0046]).
Regarding claim 31 Huawei and Velev teach limitations as recited in claim 23 and therefore claim 31 is rejected for the same reasons given above.
Regarding claim 32 Huawei teaches wherein the information about network slicing capabilities of the 3GPP RAN is sent periodically (see Section 1.2, Proposal #2, the N3IWF provides the NSSAI to UE in an IPsec exchange and this reads on wherein the information about network slicing capabilities of the 3GPP RAN is sent periodically).

Regarding claim 34 Huawei and Velev teach limitations as recited in claim 26 and therefore claim 34 is rejected for the same reasons given above.
Regarding claim 35 Huawei and Velev teach limitations as recited in claim 27 and therefore claim 35 is rejected for the same reasons given above.

III.	Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "Slice selection support for non-3GPP: NSSAI transport", 3GPP DRAFT; S2-170120 SLICE SELECTION NSSAI FOR N3GPP, hereinafter Huawei; Velev et al. (US 2020/0120589 A1); and MOTOROLA MOBILITY ET AL: "5G Registration via Untrusted Non-3GPP Access", 3GPP DRAFT, hereinafter Motorola.
Regarding claim 22 Huawei and Motorola teach the WTRU of claim 21 except for wherein the WTRU receives information about network slicing capabilities of the 3GPP RAN before the WTRU has registered with the 3GPP RAN.
Motorola teaches wherein the WTRU receives information about network slicing capabilities of the 3GPP RAN before the WTRU has registered with the 3GPP RAN (see page 11, step 9 of the well-known sequence message of the registration via untrusted non-3GPP access defined in the 3GPP standard TS 23.502, which is disclosed in document D3, page 11, figure 4.12.2-1. As it can be seen in this picture, the step 9 occurs before the step 12, which is itself the one during which the UE is connected to the AMF/SEAF. This means that the information about network slicing capabilities of the 3GPP RAN (forwarded from the AMF to the UE/WTRU via the N3IWF), occurs before the WTRU has registered with the GPP RAN and reads on wherein the WTRU receives information about network slicing capabilities of the 3GPP RAN before the WTRU has registered with the 3GPP RAN).

Regarding claim 30 Huawei, Velev, and Motorola teach limitations as recited in claim 22 and therefore claim 22 is rejected for the same reasons given above.

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salkintzis Pub. No.: US 2019/0335330 A1 discloses a method to authenticate with a mobile communication network.
Opsenica et al. Pub. No.: US 2018/0310238 A1 discloses an apparatus and method for attaching user equipment to a mobile communications network.
Lee et al. Pub. No.: US 2017/0303259 A1 discloses communication method and apparatus using network slicing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
February 26, 2021